         Case 7:16-cr-00466-NSR Document 253 Filed 10/27/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     October 27, 2019

BY ECF
Hon. Nelson S. Román
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building and Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Joseph Scali, S2 16 Cr. 466 (NSR)

Dear Judge Román:

       The Government writes respectfully to request a one-week extension of the briefing
schedule set by the Court relating to the petition filed by the defendant’s parents in connection
with the forfeiture of the Connecticut Property. If this request is granted, the Government’s
opposition to the petition will be due on November 7, 2019, and the petitioners’ reply, if any, will
be due on November 22, 2019. This is the first request for an extension.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: /S/________________________
                                              Olga Zverovich / Vlad Vainberg
                                              Assistant United States Attorneys


cc: Barbara and Nicholas Scali,
    26 Horton Avenue,
    Middletown, NY 10940
    (by mail)
